DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim the 23, the phrase “wherein the frame rate and the oscillation frequency identical” in lines 1-2, renders the claim indefinite because it remains unclear what the structural and functional relationship(s) are that have been defined as being “identical” in terms of the respective quantitatively assessed values and what that value of “identical” is representative of.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US20100168570, hereafter “Sliwa”), in view of Courtney et al. (US20090264768, hereafter “Courtney”), further in view of Green et al. (US4327738, hereafter “Green”).
Regarding claim 1, Sliwa teaches an apparatus for imaging tissue in three dimensions (“Thus, catheter 10 may be utilized…to construct a three dimensional image or model” [0046]), comprising:
a static acoustic imaging element (“transducer 24 is static” [0038]) having an active face (“an ultrasound transducer 24 having an active face 26” [0038]) that emits energy along a beam (“an acoustic beam emitted by transducer 24” [0053]) path to be deflected towards a tissue to be imaged (“This orientation allows ultrasound assembly 22 to be used for imaging adjacent tip 
Sliwa disclosed an acoustically transmissive oscillating component positioned within the beam path to deflect the energy towards the tissue to be imaged (“the impeller is operably coupled to the acoustic mirror to impart rotational motion to the acoustic mirror” [0012], “acoustic mirror 28 is positioned proximally of transducer 24. In these embodiments, active face 26 of transducer 24 faces proximally [to project beam path to tissue]” [0035], and “an acoustic lens [deflector], acoustic mirror, or acoustic reflector may be mechanically focused [reflect energy toward tissue to be imaged], such as by shaping” [0061]), but does not explicitly disclose the component is a deflector.
However, in the same field of endeavor, Courtney teaches an acoustically transmissive oscillating (“FIG. 4 b demonstrates a schematic representation of the tilt angle a relative to the axis of rotation of the tiltable component 602, wherein the tiltable component 602 is shown as a disc that pivots around tilt axis 604 “ [0144]) deflector positioned within the beam path to deflect the energy towards the tissue to be imaged (“FIG. 22 h shows another embodiment of the imaging probe of FIG. 22 g where a prism is further employed to deflect light from the light source” [0103] and “For example, as mentioned above the ultrasound transducer 88 or optical emitter 92 can direct imaging energy towards the tiltable component 70. The imaging energy is then deflected by an energy deflecting component mounted on the tiltable component 70.” [0155]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa with the acoustically transmissive oscillating component being positioned within the beam path to deflect the energy towards the tissue to be imaged as taught by Courtney to provide imaging probes for imaging mammalian tissues and structures using high resolution imaging, including high frequency ultrasound and/or optical coherence tomography ([0031] of Courtney). 
Sliwa, in view of Courtney, does not explicitly disclose wherein the active face of the imaging element is oriented normal to the lonqitudinal axis of the shaft.
However, in the same field of endeavor, Green teaches wherein the active face of the imaging element is oriented normal to the lonqitudinal axis of the shaft (see FIGS. 3-4 electrodes 76 and 78 on opposite phases of faces the piezoelectric material 74 for each individual transducer element of transducer array 70 which is facing a normal direction of the longitudinal axis of the shaft, where as it is discloses in column 5, lines 1-14, the piezoelectric material 74 is uniformly polarized by the opposing phases of the electrodes where this arrangement allows for the operation of the transducer elements at the desired frequency tuning to the target in order to transmit acoustic energy. Also see FIG. 5 discloses how selective groups of transducer elements are activated in order to transmit acoustic energy normal to the longitudinal direction).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa and Courtney the active face of the imaging element is oriented normal to the lonqitudinal axis of the shaft as taught by Green so that with this arrangement high resolution ultrasonic images are obtained over a range of depths beneath the surface of the body part and so that the rectilinear transducer array can be arranged side-by-side with endoscopic channels within the distal tip of the probe to allow for overall probe construction to allow for ease within insertion into the patient (column 2, line 31-34 and column 4, lines 50-59 of Green).
Regarding claim 2, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Courtney discloses wherein the acoustically transmissive energy deflector comprises a prism (“FIG. 22 h shows another embodiment of the imaging probe of FIG. 22 g where a prism is further employed to deflect light from the light source” [0103]).
Regarding claim 3, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically; Courtney discloses wherein the acoustically transmissive energy deflector comprises a lens (“FIG. 22 d shows an alternative embodiment of the probe shown in FIG. 22 c which uses a lens” [0099]).
Regarding claim 4, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Sliwa discloses further comprising a drive assembly coupled to the acoustically transmissive energy component and operable to oscillate the acoustically transmissive energy component (“the impeller [of the drive assembly] is operably coupled to the acoustic mirror to impart rotational motion to the acoustic mirror while the transducer is non-rotating.” [0012] and “that impeller 30 may be oscillated” [0056]), and, specifically, Courtney discloses a tiltable deflector (“tiltable component 70 [oscillating] which acts as a deflector [deflector] of the ultrasound imaging beam. Therefore, there is relative rotational motion between the tiltable component 70 and the ultrasound transducer 88, as seen in FIGS. 25 b and 25 c which represent different time points during a single rotation [oscillation] of the imaging conduit 34, shell and tiltable component 70” [0269]).
Regarding claim 5, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Courtney discloses wherein the drive assembly comprises a piezomotor (“Either an optical fiber or a gradient index (GRIN) lens [deflector] is displaced using a mechanism such as a motor, a piezoelectric, a moveable wire, inflation means” [0019]).
Regarding claim 6, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Courtney discloses wherein the drive assembly comprises an inflatable element (“Either an optical fiber or a gradient index (GRIN) lens [deflector] is displaced using a mechanism such as a motor, a piezoelectric, a moveable wire, inflation means.” [0019]).
Regarding claim 7, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Sliwa discloses wherein the drive assembly comprises a fluid-driven assembly (“When a liquid or other fluid, such as saline or a gas, flows through or past impeller 30, it causes impeller 30 to rotate” [0036]), and, specifically, Courtney discloses the tiltable component being directed by a fluid force (“If the tiltable component 70 is tilted away from its preferred orientation by an external force, such as gravity, magnetic forces, electrostatic forces, friction with another moving part or fluid” [0158]).
Regarding claim 10, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Sliwa discloses further comprising an ultrasound-transmissive enclosure, and wherein at least one of the static acoustic imaging element (“transducer 24 remains stationary [static]” [0037]) and the acoustically transmissive energy deflector are disposed within the enclosure (“a catheter including: a tubular catheter body having a tip portion and a lumen; a rotationally-scanning ultrasound assembly disposed adjacent the tip portion, the rotationally-scanning ultrasound assembly comprising an ultrasound transducer having an active face; and a rotational drive assembly including an impeller operably coupled to the rotationally-scanning ultrasound assembly such that a liquid flowing through the impeller imparts rotational motion to the ultrasound assembly” [0012] see FIG. 1).
Regarding claim 11, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Courtney discloses further comprising a sensor for determining a rotational position of the energy deflector as it oscillates (“Additional sensors may be incorporated as part of the adapter 14, such as position sensing circuitry, for example to sense the angle of rotation of a rotary component within the imaging probe 12.” [0129]).
Regarding claim 15, Sliwa discloses an apparatus for imaging tissue in three dimensions, comprising:
a shaft (“Catheter 10 generally includes a tubular catheter body or shaft 12 having a tip portion 14 and defining a lumen 16” [0031]);
an imaging element disposed within the shaft having a longitudinal axis (“Typically, the image plane will be a 90 degree oriented circular disk, though it is within the ambit of the present invention to scan a cone-shaped surface at an angle other than 90 degrees to the longitudinal axis of the tubular catheter body.” [0019] and “A rotationally-scanning ultrasound assembly 22 is disposed within lumen 16 adjacent tip portion 14” [0032]), the imaging element including an active face that emits energy along a beam path and towards a tissue to be imaged (“Ultrasound assembly 22 includes an ultrasound transducer 24 having an active face 26” [0032] and “an acoustic beam emitted by transducer 24 [towards the tissue to be imaged]” [0053]); but does not explicitly disclose an energy deflector positioned within the beam path; and a drive assembly coupled to the energy deflector operable to oscillate the energy deflector.
However, in the same field of endeavor, Courtney teaches an energy deflector positioned within the beam path (“FIG. 22 h shows another embodiment of the imaging probe of FIG. 22 g where a prism is further employed to deflect light from the light source” [0103]); 
and a drive assembly coupled (“when driven by said rotary drive mechanism, that provides an initial degree of freedom with respect to a direction in which the energy beam is delivered to, or collected from, the tiltable or deflectable component, said tiltable or deflectable component providing a second degree of freedom with respect to the direction in which the energy beam is delivered or collected from, whereby the tiltable or deflectable component causes the energy beam to be delivered or collected at a general angle from the rotary axis, whereby the general angle from the rotary axis is determined substantially by the rotation of the rotary component” [0052]) to the energy deflector operable to oscillate the energy deflector (“tiltable component 70 [oscillating] which acts as a deflector [deflector] of the ultrasound imaging beam. Therefore, there is relative rotational motion between the tiltable component 70 and the ultrasound transducer 88, as seen in FIGS. 25 b and 25 c which represent different time points during a single rotation [oscillation] of the imaging conduit 34, shell and tiltable component 70” [0269]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa with the energy deflector positioned within the beam path; and a drive assembly coupled to the energy deflector operable to oscillate the energy deflector as taught by Courtney to provide imaging probes for imaging mammalian tissues and structures using high resolution imaging, including high frequency ultrasound and/or optical coherence tomography ([0031] of Courtney). 
Sliwa, in view of Courtney, does not explicitly disclose wherein the active face of the imaging element is oriented normal to the lonqitudinal axis of the shaft.
However, in the same field of endeavor, Green teaches wherein the active face of the imaging element is oriented normal to the lonqitudinal axis of the shaft (see FIGS. 3-4 electrodes 76 and 78 on opposite phases of faces the piezoelectric material 74 for each individual transducer element of transducer array 70 which is facing a normal direction of the longitudinal axis of the shaft, where as it is discloses in column 5, lines 1-14, the piezoelectric material 74 is uniformly polarized by the opposing phases of the electrodes where this arrangement allows for the operation of the transducer elements at the desired frequency tuning to the target in order to transmit acoustic energy. Also see FIG. 5 discloses how selective groups of transducer elements are activated in order to transmit acoustic energy normal to the longitudinal direction).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa and Courtney the active face of the imaging element is oriented normal to the lonqitudinal axis of the shaft as taught by Green so that with this arrangement high resolution ultrasonic images are obtained over a range of depths beneath the surface of the body part and so that the rectilinear transducer array can be arranged side-by-side with endoscopic channels within the distal tip of the probe to allow for overall probe construction to allow for ease within insertion into the patient (column 2, line 31-34 and column 4, lines 50-59 of Green).
Regarding claim 16, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Courtney discloses further comprising a sensor for measuring a rotational position of the energy deflector as it oscillates (“Additional sensors may be incorporated as part of the adapter 14, such as position sensing circuitry, for example to sense the angle of rotation of a rotary component within the imaging probe 12.” [0129]).
Regarding claim 18, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Courtney discloses further comprising a processor to assemble a three-dimensional volumetric image of the tissue to be imaged from a plurality of two-dimensional image slices of the tissue (“The controller and processing units 18…serve multiple purposes and the components would be markedly adapted based on the needs of a particular imaging system. It could include one or a combination of…volumetric imaging processors” [0123], wherein each image slice of the plurality of two-dimensional image slices (“the 2D images can represent arbitrary planes sliced through the 3D volume” [0268]) is associated with a corresponding rotational position of the energy deflector (“When a motor rotates the torque cable and ultrasound transducer assembly [rotational position of the energy deflector], 2D cross-sectional images of anatomical structures, such as blood vessels, can be made… the rotational motion of the ultrasound transducer [in this case, the energy deflector] allows for acquisition of a series of 2D images along the length of the catheter” [0008] and “the data corresponding to a single imaging angle over a range of rotational angles and a range of distances can be displayed” [0268]).
Regarding claim 19, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Courtney discloses wherein the energy deflector comprises a prism (“FIG. 22 h shows another embodiment of the imaging probe of FIG. 22 g where a prism is further employed to deflect light from the light source” [0103]).
Regarding claim 20, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Courtney discloses wherein the energy deflector comprises a lens (“FIG. 22 d shows an alternative embodiment of the probe shown in FIG. 22 c which uses a lens” [0099]).
Regarding claim 21, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Courtney discloses wherein the energy deflector comprises an acoustic mirror (“They also describe means of varying the angle of deflection of the mirror” [0010]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa, in view of Courtney and Green, as applied to claim 1 above, further in view of Hastings et al. (US20120059241, hereafter “Hastings”).
Regarding claim 8, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the acoustic transmissive energy deflector oscillates at a frequency of between 15 Hz and 30 Hz.
However, in the same field of endeavor, Hastings teaches wherein the acoustic transmissive energy deflector oscillates at a frequency of between 15 Hz and 30 Hz (“the magnet 314 rotates at a frequency of at least 1 Hz, 5 Hz, 10 Hz, 20 Hz, 30 Hz” [0040] and “the motor 312 drives rotation of the magnet 314 disposed in the imaging core 306 which, in turn, rotates the mirror 320 [oscillating energy deflector]. The rotating mirror 320 enables the fixed imaging device 310 to form images around the periphery [by deflection of beam path] of the imaging core 306” [0044]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa, Courtney, and Green with the acoustic transmissive energy deflector oscillating at a frequency of between 15 Hz and 30 Hz as taught by Hastings to provide a diagnostic tool for visualizing a variety is diseases or disorders ([0004] of Hastings). 
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa, in view of Courtney and Green, as applied to claims 1 and 15 above, further in view of Couvillon (US20050027198, hereafter “Couvillon”).
Regarding claim 9, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the acoustically transmissive energy deflector oscillates through a range of 70 degrees.
However, in the same field of endeavor, Couvillon wherein the acoustically transmissive energy deflector oscillates through a range of 70 degrees (“in the configuration illustrated in FIG. 1A, a signal generated by the transducer 132 travels axially until is meets reflective member 136, at which point the signal is deflected at an angle…The angle of inclination of the reflective member 136 can vary widely, typically ranging from 10° to 80° [range of 70 degrees] more typically from 10° to 40° relative to the axis a [35 degrees from]” [0025]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa, Courtney, and Green with the acoustically transmissive energy deflector that oscillates through a range of 70 degrees as taught by Couvillon to provide for control the tilt of the reflector and thus the angle of incidence of the ultrasonic energy upon the reflective member ([0004] of Couvillon).
Regarding claim 17 Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Sliwa discloses the rotation may be stepped (“it is contemplated that stepped rotation may be employed” [0045]), but does not explicitly disclose  wherein the drive assembly comprises a stepper motor.
However, in the same field of endeavor, Couvillon teaches wherein the drive assembly comprises a stepper motor (“The motor 99 can be, for example, an open loop stepping motor” [0054]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa, Courtney, and Green with the drive assembly that comprises a stepper motor taught by Couvillon to provide for control the tilt of the reflector and thus the angle of incidence of the ultrasonic energy upon the reflective member ([0004] of Couvillon).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa, in view of Green.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regarding claim 12, Sliwa teaches an apparatus for imaging tissue in three dimensions, (“Thus, catheter 10 may be utilized…to construct a three dimensional image or model” [0046]), comprising:
a static acoustic imaging element (“transducer 24 is static” [0038]) having an active face (“an ultrasound transducer 24 having an active face 26” [0038]) that emits energy along a beam (“an acoustic beam emitted by transducer 24” [0053]) path to be reflected towards a tissue to be imaged (“This orientation [allowing path to be reflected] allows ultrasound assembly 22 to be used for imaging adjacent tip portion 14 (e.g., tissue elasticity imaging, Doppler flow imaging, volumetric imaging, etc.) as well as for assessment of adjacent tissue (e.g., pre-inspection of a potential lesion site, ablation lesion feedback, post-ablation inspection of a lesion site, determining the location of anatomical structures, detecting tissue-popping or potential popping due to steam bubbles, thickness information regarding adjacent tissue or fat deposits, etc.) “ [0045] and “The term “adjacent tissue” refers to tissue that is in contact or nearly in contact with catheter body 12, as well as tissue that is within the field of view of transducer 24.” [0046]), wherein the beam path that can be projected the rotation of any decree by the ultrasound assembly within the probe (“typically, the image plane will be a 90 degree oriented circular disk, though it is within the ambit of the present invention to scan a cone-shaped surface at an angle other than 90 degrees to the longitudinal axis of the tubular catheter body.” [0019], “It should also be recognized that the electrode or electrodes could be provided at the tip of catheter 10 and/or around the circumferential surface of the tip. A very thin metallic circumferential electrode beneficially should not interfere significantly within incoming/outgoing acoustics passing through it (e.g., it should be substantially acoustically transparent).” [0044] and “It is also contemplated that only that portion of catheter body 12 through which ultrasound energy passes (e.g., that portion of catheter body 12 within the beampath of transducer 24) may be substantially acoustically transparent-that is, it is contemplated that catheter body 12 may include an acoustic window or hole portion where ultrasound energy is to be passed” [0047], “A liquid, such as saline, may then be forcibly flowed through impeller 30, thereby rotating ultrasound assembly 22 (e.g., transducer 24 and/or acoustic mirror 28). One of ordinary skill in the art will appreciate that impeller 30, and therefore ultrasound assembly 22, may be rotated continuously or in steps through any degree of rotation (e.g., partial rotation, 360 degree rotation [therefore, capable of the beam being transmitted in a path normal to the longitudinal axis of the probe], more than 360 degree rotation, etc.). It is also contemplated that impeller 30 may be oscillated (e.g., rotated back and forth) or even rotated in reverse. This, in turn, permits an acoustic beam emitted by transducer 24 to be rotated unidirectionally, bidirectionally, continuously, through one or more rotations or partial rotations or oscillations, and the like. It should be understood that some of these modes of impeller rotation entail backwards and/or pulsed flow through impeller 30. Thus, one might pressure-manipulate the input and/or exhaust sides of the flow path.” [0053], and see FIG. 2, transducer 24, and see FIG. 4 arrow FB); and
an oscillating acoustic mirror deflector positioned within the beam path to reflect the energy towards the tissue to be imaged (“Rotation [oscillating] of impeller 30, in turn, causes rotationally-scanning ultrasound assembly 22 (e.g., transducer 24 and/or acoustic mirror 28) to rotate.” [0036], “the impeller is operably coupled to the acoustic mirror to impart rotational motion to the acoustic mirror” [0012] and “acoustic mirror, or acoustic reflector may be mechanically focused [reflect energy toward tissue to be imaged], such as by shaping” [0061]), but does not explicitly disclose wherein the active face of the imaging element is oriented normal to a lonqitudinal axis of the apparatus.
However, in the same field of endeavor, Green teaches wherein the active face of the imaging element is oriented normal to the lonqitudinal axis of the shaft (see FIGS. 3-4 electrodes 76 and 78 on opposite phases of faces the piezoelectric material 74 for each individual transducer element of transducer array 70 which is facing a normal direction of the longitudinal axis of the shaft, where as it is discloses in column 5, lines 1-14, the piezoelectric material 74 is uniformly polarized by the opposing phases of the electrodes where this arrangement allows for the operation of the transducer elements at the desired frequency tuning to the target in order to transmit acoustic energy. Also see FIG. 5 discloses how selective groups of transducer elements are activated in order to transmit acoustic energy normal to the longitudinal direction).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa with the active face of the imaging element is oriented normal to the lonqitudinal axis of the shaft as taught by Green so that with this arrangement high resolution ultrasonic images are obtained over a range of depths beneath the surface of the body part and so that the rectilinear transducer array can be arranged side-by-side with endoscopic channels within the distal tip of the probe to allow for overall probe construction to allow for ease within insertion into the patient (column 2, line 31-34 and column 4, lines 50-59 of Green).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa, in view of Green, as applied to claim 12 above, further in view of Courtney.
Regarding claim 13, Sliwa, in view of Green, substantially discloses all the limitations of the claimed invention, specifically, Silwa discloses an oscillating acoustic mirror deflector (“Rotation of impeller 30, in turn, causes rotationally-scanning ultrasound assembly 22 (e.g., transducer 24 and/or acoustic mirror 28) to rotate” [0036] “It is also contemplated that impeller 30 may be oscillated (e.g., rotated back and forth) or even rotated in reverse. This, in turn, permits an acoustic beam emitted by transducer 24 to be rotated unidirectionally, bidirectionally, continuously, through one or more rotations or partial rotations or oscillations, and the like.” [0053], “the impeller [of the drive assembly] is operably coupled to the acoustic mirror to impart rotational motion to the acoustic mirror while the transducer is non-rotating.” [0012] and “that impeller 30 may be oscillated” [0056]), but does not explicitly disclose wherein the oscillating acoustic mirror deflector is secured to the apparatus via at least one elastic element biased such that, when the elastic element is in a relaxed position, the oscillating acoustic mirror deflector forms an angle of zero degrees with the active face of the acoustic imaging element.
However, in the same field of endeavor, Courtney teaches wherein the oscillating acoustic mirror deflector is secured to the apparatus via at least one elastic element biased such that, when the elastic element is in a relaxed position, the acoustic mirror forms an angle of zero degrees with the active face of the acoustic imaging element (“As seen in FIG. 5 c, the other stop 82 shown (which corresponds to a minimum imaging angle) will prevent the disc 70 from reaching its preferred orientation at high rotational speeds of the imaging assembly. With a suitably configured imaging assembly, the stop 82 that corresponds to a minimum imaging angle can correspond to an angle of zero, providing imaging in a direction parallel to the longitudinal axis of the imaging probe.” [0162] “Other examples of mechanisms that could be used to provide a restoring force include tension from an elastomer” [0163],  “The bendable component may comprise several different geometries, including circular, square or rectangular rods as well as thin films and foils. It may alternatively or additionally comprise helical or spiral shaped geometries such as found in compression springs. Materials used would ideally have a degree of elasticity that allows them to predictably and repeatably return to their starting position.” [0191], and “tiltable component 70 which acts as a deflector of the ultrasound imaging beam.” [0269]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa and Green with the acoustic mirror being  secured to the apparatus via at least one elastic element biased such that, when the elastic element is in a relaxed position, the acoustic mirror forms an angle of zero degrees with the active face of the acoustic imaging element as taught by Courtney to provide imaging probes for imaging mammalian tissues and structures using high resolution imaging, including high frequency ultrasound and/or optical coherence tomography ([0031] of Courtney). 
Regarding claim 14, Sliwa, in view of Green and Courtney, substantially discloses all the limitations of the claimed invention, specifically, Sliwa discloses further comprising a drive assembly coupled to the oscillating acoustic mirror deflector and operable to oscillate the oscillating acoustic mirror deflector (“Rotation of impeller 30, in turn, causes rotationally-scanning ultrasound assembly 22 (e.g., transducer 24 and/or acoustic mirror 28) to rotate” [0036] “It is also contemplated that impeller 30 may be oscillated (e.g., rotated back and forth) or even rotated in reverse. This, in turn, permits an acoustic beam emitted by transducer 24 to be rotated unidirectionally, bidirectionally, continuously, through one or more rotations or partial rotations or oscillations, and the like.” [0053], “the impeller [of the drive assembly] is operably coupled to the acoustic mirror to impart rotational motion to the acoustic mirror while the transducer is non-rotating.” [0012] and “that impeller 30 may be oscillated” [0056]), and, specifically, Courtney discloses wherein the drive assembly comprises one or more of an inflatable element, a motor, and a piezomotor (“Either an optical fiber or a gradient index (GRIN) lens [or acoustic mirror] is displaced using a mechanism such as a motor, a piezoelectric, a moveable wire, inflation means” [0019]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa, in view of Courtney and Green, as applied to claim 15 above, further in view of Levich et al. (US20010019518, hereafter “Levich”).
Regarding claim 22, Sliwa, in view of Courtney and Green, substantially discloses all the limitations of the claimed invention, specifically, Sliwa discloses wherein the imaging element emits energy along the beam path at a frame rate (“an acoustic beam emitted by transducer 24” [0053] and “an impeller blade rake angle, a liquid flow rate, and a liquid pressure may be selected and/or controlled. This rate of rotation provides suitable image frame rates with a minimum refresh rate” [0015]), an oscillation frequency (““an impeller blade rake angle, a liquid flow rate, and a liquid pressure may be selected and/or controlled [the oscillation frequency].” [0015]), and that the rate of flow controlling the impeller of the drive assemble provides imaging frame rates (“To this end, two or more of an impeller blade rake angle, a liquid flow rate, and a liquid pressure may be selected and/or controlled. This rate of rotation provides suitable image frame rates with a minimum refresh rate. Of course, faster rotation rates may be utilized to obtain higher image frame rates without departing from the spirit and scope of the present invention” [0015]), and, specifically, Courtney discloses an energy deflector that moves at an oscillation frequency (“FIG. 22 h shows another embodiment of the imaging probe of FIG. 22 g where a prism is further employed to deflect light from the light source” [0103],  “the imaging assembly [including the energy deflector] rotates independent of any rotational motion which may or may not be applied to the ultrasound transducer 88” [0269], “tiltable component 70 which acts as a deflector of the optical beam so that the imaging assembly comprised of the imaging conduit 34 and tiltable component 70 rotates independent of any rotational motion which may or may not be applied to the optical emitter/receiver 94” [0270], and “an imaging energy deflector whereby the imaging angle is varied in part as a result of changing the rotational velocity [change of the oscillating frequency as the changing indicates a unit time component] of the rotary components (e.g. by using centripetal acceleration or hydrofoil forces in combination with a restoring force” [0271]); but does not explicitly disclose the frame rate and the oscillation frequency are integer multiples of each other.
However, in solving the same problem, Levich teaches the frame rate and the oscillation frequency are integer multiples of each other (“the frame rate F is equal to a multiple of the wobbling frequency [oscillating frequency], i.e., F=ƒ·N (N=1, 2, . . . )” [0042] and “The auto-focusing system for focusing/refocusing the laser beam from layer to layer utilizes a wobbling system controlled by a servo signal [analogous to the drive assembly] from the photosensitive matrix for providing wobbling of the micro-objective along the optical axis” [0009]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa, Courtney, and Green with the frame rate and the oscillation frequency being integer multiples of each other as taught by Levich to provide for an apparatus that utilizes auto-focusing and auto-framing techniques when reading the volumetric information to enable parallel reading of pixel data, when plurality of bits are read simultaneously from a uniformly moving carrier. So that the special group of pixels within the photosensitive area of the CCD matrix can be utilized being located at the left, right, upper and lower sides of the photosensitive area allowing for a much higher frame rate for the information field ([0003], [0006], & [0039] of Levich).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa, in view of Courtney, Green, and Levich, as applied to claim 22 above, further in view of Granz et al. (US5735796, hereafter “Granz”).
Regarding claim 23, Sliwa, in view of Courtney, Green, and Levich, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the frame rate and the oscillation frequency are identical.
However, in the same field of endeavor, Granz teaches wherein the frame rate and the oscillation frequency are identical (“an image repetition rate that is at least equal to the frequency of the oscillating motion” column 3, lines 41-42).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa, Courtney, Green, and Levich with the frame rate and the oscillation frequency being identical as taught by Granz to provide improved image quality where contours of the displayed structures are thus always located at nearly the same place in the ultrasound images, so that the human optical perception can connect the contours of the structures to form continuous lines, thus enhancing the subjectively perceived image quality (column 2, lines 36-41 of Granz).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa, in view of Fan et al. (US20110144544, hereafter “Fan”), further in view of Courtney and Green.
Regarding claim 24, Sliwa discloses an apparatus for imaging tissue, comprising:
an imaging element having an active normal to a longitudinal face (“the rotationally-scanning ultrasound assembly comprising an ultrasound transducer having an active face” [0012]) that emits energy along a beam path and towards a tissue to be imaged(“an acoustic beam emitted by transducer 24” [0053]) path to be deflected towards a tissue to be imaged (“This orientation allows ultrasound assembly 22 to be used for imaging adjacent tip portion 14 (e.g., tissue elasticity imaging, Doppler flow imaging, volumetric imaging, etc.) as well as for assessment of adjacent tissue (e.g., pre-inspection of a potential lesion site, ablation lesion feedback, post-ablation inspection of a lesion site, determining the location of anatomical structures, detecting tissue-popping or potential popping due to steam bubbles, thickness information regarding adjacent tissue or fat deposits, etc.) “ [0045] and “The term “adjacent tissue” refers to tissue that is in contact or nearly in contact with catheter body 12, as well as tissue that is within the field of view of transducer 24.” [0046]), but does not explicitly disclose an asymmetric lens positioned within the beam path
However, in the same field of endeavor, Fan teaches an asymmetric lens positioned within the beam path (“an acoustic asymmetric lens having a non-uniform thickness and contoured surface is disposed in the path of the ultrasonic beam traveling from the therapy transducer 34 to the region of interest” [0039]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa with the asymmetric lens positioned within the beam path taught by Fan to provide a simple and accurate solution for adjusting ultrasound beam steering and focus spot scanning of the ultrasound to use for therapy purposes ([0009] of Fan).
Sliwa, view of Fan, discloses an enclosure within which the imaging element is disposed (“Disclosed herein is a catheter including: a tubular catheter body having a tip portion and a lumen; a rotationally-scanning ultrasound assembly disposed adjacent the tip portion” [0012] of Sliwa), but does not explicitly disclose the asymmetric lens in the enclosure.
However, in the same field of endeavor, Courtney discloses an enclosure within which the imaging element and the energy deflector [asymmetric lens] are disposed (“a) a hollow shaft having a longitudinal axis having distal and proximal end sections and a midsection, an imaging assembly being located in said elongate hollow shaft for emitting an energy beam and receiving reflected energy signals reflected back from interior surfaces of said bodily lumens and cavities or exterior surfaces, said imaging assembly being connected at a first position along an imaging conduit, said imaging conduit extending through the hollow shaft and being connectable at a second position thereof to an image processing and display system through the proximal end section, said imaging conduit being configured to deliver energy to said imaging assembly” [0033]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa and Fan with the enclosure within which the imaging element and the energy deflector are disposed as taught by Courtney to provide imaging probes for imaging mammalian tissues and structures using high resolution imaging, including high frequency ultrasound and/or optical coherence tomography ([0031] of Courtney).
Sliwa, in view of Fan and Courtney, does not explicitly disclose wherein the active face of the imaging element is oriented normal to the lonqitudinal axis of the shaft.
However, in the same field of endeavor, Green teaches wherein the active face of the imaging element is oriented normal to the lonqitudinal axis of the shaft (see FIGS. 3-4 electrodes 76 and 78 on opposite phases of faces the piezoelectric material 74 for each individual transducer element of transducer array 70 which is facing a normal direction of the longitudinal axis of the shaft, where as it is discloses in column 5, lines 1-14, the piezoelectric material 74 is uniformly polarized by the opposing phases of the electrodes where this arrangement allows for the operation of the transducer elements at the desired frequency tuning to the target in order to transmit acoustic energy. Also see FIG. 5 discloses how selective groups of transducer elements are activated in order to transmit acoustic energy normal to the longitudinal direction).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Sliwa, Fan and Courtney the active face of the imaging element is oriented normal to the lonqitudinal axis of the shaft as taught by Green so that with this arrangement high resolution ultrasonic images are obtained over a range of depths beneath the surface of the body part and so that the rectilinear transducer array can be arranged side-by-side with endoscopic channels within the distal tip of the probe to allow for overall probe construction to allow for ease within insertion into the patient (column 2, line 31-34 and column 4, lines 50-59 of Green).
Response to Arguments
Rejections made under U.S.C. 35 §112(b)
	Applicant's arguments filed 10/01/2020 have been fully considered but they are not persuasive. Please see the response which is already been provided in the office action mailed 06/01/2020.
Rejections made under U.S.C. 35 §103
Applicant’s arguments with respect to claim(s) 1 filed 10/01/2020 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection in view of Green.
Regarding the applicant’s remarks starting on page 10, last 3 paragraphs, in reference to the rejection of claim 22, the examiner directs the applicant to the responses provided in office action mailed 06/01/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793